Citation Nr: 0531457	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-03 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability, to include as secondary to service-connected 
skull defect and calcification of the right maxillary sinus.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
skull defect and calcification of the right maxillary sinus.

3.  Entitlement to an increased rating for a skull defect 
residual to a fracture, currently evaluated as 50 percent 
disabling.

4.  Entitlement to an increased rating for disfiguring scars 
of the face and scalp, currently evaluated as 30 percent 
disabling.

5.  Entitlement to a compensable rating for right vertebral 
artery stenosis.

6.  Entitlement to a compensable rating for calcification of 
the right maxillary sinus.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1964.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and March 2002 RO decisions.  
In January 2004, the Board remanded the matters on appeal so 
that a hearing could be scheduled.  In December 2004, the 
veteran testified before the undersigned in a hearing at the 
RO.  The tape recording of that hearing appears to have been 
interrupted, and as a result, the transcript was incomplete.  
The veteran was offered the option of testifying at another 
hearing.  In July 2005, he testified in a videoconference 
hearing from the Pittsburgh RO.  A full transcript of this 
hearing is on file. 

The Board notes that in an August 2003 statement the veteran 
appears to raise an issue related to dental trauma.  As this 
issue has not been adjudicated, it is REFERRED to the RO for 
appropriate consideration.

All issues except entitlement to a compensable rating for 
right vertebral artery stenosis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran and his representative if further 
action is required on his part.


FINDING OF FACT	

The veteran's right vertebral artery stenosis is 
asymptomatic.


CONCLUSION OF LAW

A compensable rating is not warranted for right vertebral 
artery stenosis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.104, Diagnostic Code (Code) 7111 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the appellant's contentions; the July 2001 report of VA 
examination of the arteries and veins; service medical 
records; records of VA and private medical treatment since 
service; records from the Social Security Administration; and 
transcripts of the veteran's hearings.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, each 
piece of evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, with regard to each claim.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

In 1964, the veteran suffered an injury to his head and neck 
from an inservice automobile accident.  The accident caused, 
among other things, a stretching of the right vertebral 
artery, which has left him with right vertebral artery 
stenosis.  This service-connected disability has been rated 
as noncompensable since separation from service in 1964.  In 
a January 2001 statement, the veteran requested re-evaluation 
of all his service-connected conditions.  On VA examination 
of the arteries and veins in July 2001, the examiner found 
that the veteran took no blood thinners, had no history of 
blockages, and had no restriction on his activities because 
of any circulatory problem.  The diagnosis was vertebral 
artery stenosis, asymptomatic.  The RO denied the claim for 
increase, and the veteran appealed.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In evaluating the veteran's claims, all regulations 
which are potentially applicable through assertions and 
issues raised in the record have been considered, as required 
by Schafrath.  Where service connection already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  VA regulations also require that disability 
evaluations be based upon the most complete evaluation of the 
condition that can be feasibly constructed with 
interpretation of examination reports, in light of the whole 
history, so as to reflect all elements of disability.  The 
medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required. 
38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Where the particular disability 
for which the veteran has been service connected is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.

The veteran's service-connected right vertebral artery 
stenosis has been evaluated as noncompensable since 
separation from service in 1964.  It has always been rated 
under 38 C.F.R. § 4.104, Diagnostic Code 7111 (for rating 
aneurysm of a large artery).  (The Board notes that the 
condition has not produced symptoms that warrant evaluation 
under any other Diagnostic Code.)  Under the provisions of 
Code 7111, claudication on walking more than 100 yards and 
diminished peripheral pulses or ankle/brachial index of 0.9 
or less warrants a 20 percent evaluation.  A 40 percent 
evaluation requires claudication on walking between 25 and 
100 yards on a level grade at two miles per hour and trophic 
changes (thin skin, absence of hair, or dystrophic nails) or 
ankle/brachial index of 0.7 or less.  Higher ratings are 
warranted for more severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7111.

The Board finds that the clinical evidence shows that the 
veteran's disability picture does not meet the criteria for a 
compensable rating under Diagnostic Code 7111, or any other 
code.  Initially, it is pertinent that the record contains no 
medical evidence whatsoever that would tend to show that the 
veteran's right vertebral artery stenosis has ever caused any 
disabling symptomatology, nor has the veteran asserted that 
any such records exist.  Moreover, the veteran has not 
reported any current symptoms related to his right vertebral 
artery stenosis.  During his July 2005 hearing, he 
specifically indicated that he did not even know what the 
condition was.  Most importantly, on VA examination of the 
arteries and veins in July 2001, the examiner found the 
veteran's right vertebral artery stenosis to be asymptomatic.

Without medical evidence of increased symptomatology, a 
compensable rating is not warranted for right vertebral 
artery stenosis under Diagnostic Code 7111 or any other 
provision.  Accordingly, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
service-connected right vertebral artery stenosis does not 
meet the criteria for a compensable rating, and the 
reasonable doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
the June 2001, February 2002, and March 2004 letters sent to 
the claimant.  The letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein and of his and VA's 
respective duties for obtaining evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  The claimant has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and a supplemental statement of 
the case (SSOC),  he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the February 2002 
SOC.  

While the RO's initial June 2001 notice letter did not 
specifically tell the claimant to provide any relevant 
evidence in his possession, he was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim.  Furthermore, by way of the subsequent letters 
(particularly the March 2004 letter), the veteran was fully 
informed of the type of records and evidence he could submit 
to support his claim.  In July 2005, the veteran submitted a 
great deal of medical records dating through 2005. With these 
records he submitted a waiver of consideration by the agency 
of original jurisdiction.  There is no allegation from the 
claimant that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  When 
considering the notification letters, the rating decision on 
appeal, and the statement of the case (SOC), as a whole, the 
Board finds that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's first formal VCAA notice letter to the appellant in 
July 2001.  However, what the VCAA seeks to achieve is to 
give the claimant notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the July 2001 and 
January 2002 notice letters provided substantial notice prior 
to the initial adjudication in March 2002.  The appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and the purpose behind the notice requirement has 
been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  VA has obtained his service medical records and 
records of medical treatment since service.  The veteran has 
not indicated he was ever treated for problems related to his 
right vertebral artery stenosis.  Furthermore, he has not 
indicated that there are any pertinent available records 
outstanding that he wanted VA to obtain or that he felt are 
relevant to the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded a medical examination of the 
arteries and veins in July 2001, and the VA examiner found 
the right vertebral artery stenosis to be asymptomatic.  
Further examination or opinion is not needed because the 
records do not show (nor does the veteran allege) any 
symptoms of right vertebral artery stenosis.  VA satisfied 
its duties to inform and assist the claimant at every stage 
of this case.  Therefore, he is not prejudiced by the Board 
considering the merits of the claim in this decision.


ORDER

The claim for an increased (compensable) rating for right 
vertebral artery stenosis is denied. 




REMAND

During service in February 1964, the veteran suffered 
injuries in a motor vehicle accident resulting in the 
following: multiple fractures of the skull (right tempero and 
frontal, and right zygoma) manifested by depression of the 
right side of the skull with bony defect, right facial 
asymmetry, and sinus problems; right vertebral artery 
stenosis from a post-traumatic stretch injury; disfiguring 
scars; and a skull deformity.

The veteran contends that his current right arm disability 
(shown to include atrophy, weakness, loss of control, and 
neurological manifestations) is related to his current 
cervical spine pathology (shown on June 2001 MRI to include 
degenerative disc disease, disc herniation, spur formation, 
and canal stenosis), which, in turn, is a residual of his 
inservice motor vehicle accident in 1964.  

Initially, the Board notes that VA treatment records dating 
from March 2002 through March 2005 show that physicians have 
speculated (without conclusion) that there may well be a link 
between the veteran's right arm problems and his cervical 
spine disorder.  Additionally, there is no medical opinion on 
file that addresses the veteran's assertion that his cervical 
spine problems are related to his inservice motor vehicle 
accident.  While August 1964 X-rays taken shortly after the 
accident did not reveal arthritis or disc disease in the 
cervical spine, the Board is well aware of the fact that such 
pathology does not develop until years after an injury.  The 
earliest report of studies of the cervical spine after 1964 
was of the 2001 MRI that first identified the cervical spine 
problems.  The Board is without evidence as to the likely 
etiology of his cervical spine disorder.  Additional 
development, including VA examination and opinions are 
indicated.

The veteran has asserted that symptoms related to his skull 
defect residual to fracture have grown more severe.  
Specifically, the veteran contends that he now has memory 
loss and headaches related to this condition.  A new 
examination is indicated.  If such symptoms are found and 
attributed to the veteran's service-connected skull defect, 
the RO should consider providing a separate rating based on 
the symptomatology found, in addition to the veteran's 
current 50 percent rating under Diagnostic Code 5296 (for 
rating loss of part of the skull).

With regard to the veteran's claim for an increased rating 
for his scar, the veteran last underwent a VA skin 
examination in July 2001.  Regulations governing ratings of 
skin disorders were revised effective August 30, 2002, since 
that last VA examination.  VA has not notified the veteran of 
the change in rating criteria and the veteran has not been 
examined in light of the revised criteria.  Thus, another VA 
examination specifically addressing the new criteria for 
rating skin disorders is indicated.

The veteran asserts that an increased (compensable) rating is 
warranted for problems relating to his service-connected 
right maxillary sinus.  When last examined in July 2001, the 
diagnosis was intermittent sinusitis, currently no sinus 
infection evident.  VA records dating from 2001 through 2005 
show that the veteran has had a great deal of treatment for 
sinus infections, including antibiotic treatment.  A new 
examination is in order to determine the current severity of 
the sinus symptomatology.     

The Board notes that in a September 2002 statement, the 
veteran's representative referred to medical reports from Dr. 
RLE (dated March 14, 1997) and Dr. LRM (dated May 18, 1995).  
During his July 2005 hearing, the veteran noted treatment by 
a Dr. M, and identified him as a private physician in 
Newcastle.  Records from these physicians do not appear to be 
on file.  An attempt should be made to obtain identified 
records of pertinent medical treatment.  

Finally, the issue of entitlement to TDIU due to service-
connected disability cannot be addressed until after the 
severity of the veteran's service-connected disabilities have 
been evaluated.  Consequently, this issue is inextricably 
intertwined with the other issues on appeal and must be held 
in abeyance pending resolution of the other claims.  



Accordingly, the case is REMANDED for the following:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to the claims. 

2.  Ask the veteran to provide the 
required information and documentation 
necessary to assist in obtaining records 
of treatment referred to in the September 
2002 statement from the veteran's 
representative (by Dr. RLE around March 
1997 and Dr. LRM around May 1995) and 
records of treatment the veteran referred 
to in his July 2005 hearing (from Dr. M 
in Newcastle in the 1990s).  The RO 
should obtain complete copies of the 
medical records from all identified 
sources.
  
3.  After receiving any additional 
records, the RO should arrange for VA 
orthopedic and neurological examinations 
to determine the nature and likely 
etiology of the veteran's right arm and 
cervical spine disorders.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  

The examiner should, to the extent 
possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to any 
cervical spine and right arm disorders. 
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any disorder diagnosed is 
related to the veteran's period of 
service, including the 1964 accident 
injuries, or to any other service-
connected condition.  The examiner(s) 
should specifically comment on the 
veteran's assertion that his right arm 
problems are related to his cervical 
spine problems, and that the cervical 
spine problems stemmed from his inservice 
accident.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After receiving any additional 
records, the RO should arrange for VA 
neurological examination to determine the 
severity of any symptomatology due to the 
veteran's skull defect residual to 
fracture.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  

The examiner should, to the extent 
possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to the 
skull defect residual to the fracture.  
The examiner should specifically comment 
on the veteran's assertion that he has 
headaches and memory loss due to the 
skull defect and fracture residuals.  If 
headaches and/or memory loss is found to 
be linked to the veteran's skull defect, 
the severity and/or frequency of these 
problems should be noted.  

5.  After receiving any additional 
records, the RO should arrange for the 
veteran to be afforded a VA skin 
examination to determine the current 
severity of his service connected 
disfiguring scars.  The examiner should 
have the veteran's claims file.  The 
clinical findings reported must be 
sufficiently detailed to allow for 
consideration under the new rating 
criteria for scars.

6.  After receiving any additional 
records, the RO should arrange for VA 
sinus examination to determine the 
severity of any symptomatology due to the 
veteran's calcification of the right 
maxillary sinus.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

The examiner should, to the extent 
possible, without resorting to 
speculation, describe the symptoms and 
impairment the veteran has due to the 
sinus problems.    After reviewing the 
treatment records, the examiner should 
specifically comment on the frequency and 
severity of any incapacitating episodes 
of sinusitis the veteran suffers per 
year, note whether they require prolonged 
antibiotic treatment (lasting four to six 
weeks), and whether they are 
characterized by headaches, pain, and 
purulent discharge or crusting.  

7.  The RO should then readjudicate each 
of the claims.  Evaluation of the skull 
defect residual to the fracture may 
include consideration of a separate 
rating under other Diagnostic Code(s) if 
additional, service-related 
symptomatology is identified.  The review 
of the skin disability rating must 
encompass consideration of both the old 
and (from August 30, 2002) the new 
criteria for rating skin disorders.  If 
any of the benefits sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claims.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


